DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A, Sub-Species I in the reply filed on 09/27/2022  is acknowledged. Sub-Species III is confirmed as Fig. 11A-B.
Claim 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/27/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 and 13 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2003/0049580 to Goodman.
In regards to Claim 1, Goodman teaches a substrate support pedestal 200 Fig. 2, 3B, 3C, 7A comprising a support body (body of 200) having a top surface (top of 200) and a bottom surface (bottom of 200) defining a thickness (thickness of 200), the top surface having a support region 202 bounded by an outer band 206, 250 and comprising one or more openings in the top surface (grooves 222), the outer band comprising a plurality of spaced apart posts 250 [0030-0065].
In regards to Claims 2-4, Goodman teaches each of the spaced apart posts 250 have a cross-sectional width (width of 254) and the combined widths of the spaced apart posts is less than or equal to 50%, 25%, or 10% of a circumference of the support region, as shown in Fig. 8, there being 8 locators with a 1.50 mm width [0062-0063] for 150-300 mm diameter wafers [0005].
In regards to Claim 5, Goodman teaches a substrate is present in the support region, the outer band provides a physical boundary to keep the substrate centered within the band, as shown in Fig. 8.
In regards to Claim 6, Goodman teaches there is substantially no dead volume around the substrate as the flow volume and increased volume of gas traveling to reach the wafer periphery is optimized [0045-0054], such that there is flow all around the edges.
In regards to Claim 7, Goodman teaches a substrate is present in the support region, the outer band 206 is spaced from an outer peripheral edge of the substrate by an average distance in the range of about 0.5 mm to about 5 mm, as the locators of 250 keep a space of 1.00-2.00 spaced from the shoulder of 206, i.e., the outer band as broadly recited [0062].
Furthermore, it is noted that the space between the substrate and the outer band is dependent on the positioning of the locators, and that the contact between the locators and the substrate is dependent on the size of the substrate, this limitation is implicitly dependent on the size of the substrate and thus considered a functional limitation.
It has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of substrate, and the size of the substrate is not considered a positive limitation and the apparatus of Goodman would be capable of processing a substrate 0.5-5.0mm smaller than the inner circumference of the positioned locators/posts, based on user selection of the type of substrate, there being no structural limitations in the claims to prevent this otherwise.
In regards to Claim 8, Goodman teaches each of the spaced apart posts have the same height as the annular raised shoulder 206, which has a top surface that is 0.018 (0.4576 mm) inches above the top surfaces of the grid protrusions [0037], the grid protrusions having a height of 0.40-0.45 mm [0041], such that the total height of 0.90 mm, which falls within the range of 0.2-5 mm, a value that fulfills the claimed range.
In regards to Claim 9, Goodman teaches the spacing between the posts are substantially the same (as shown in Fig. 8).
In regards to Claim 10, Goodman teaches the posts have a sidewall extending substantially perpendicular to the top surface of the support body (as shown in Fig. 7A, 7B).
In regards to Claim 13, Goodman teaches a pedestal shaft 24 extending from the bottom surface of the support body (as shown in Fig. 2).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2003/0049580 to Goodman in view of United States Patent Application No. 2016/0093473 to Moon.
The teachings of Goodman are relied upon as set forth in the above 102 rejection.
In regards to Claims 11-12, Goodman does not expressly teach the support body is an electrostatic chuck comprising electrodes or that the support body comprises heater coils within the thickness of the support body.  
Moon teaches a substrate support 200 Fig. 5 where there is a support body (body of 200) that supplies gas to a backside of the substrate/wafer [0060] which has an electrostatic chuck in 200 with a heater coil 230 [0058] in the body [0054-0089]. 
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. It would be obvious to one of ordinary skill in the art, before the effective filing date, to have substituted the generic substrate support platen of Goodman with the detailed electrostatic chuck with a heater coil support plate of Moon. See MPEP 2143 Motivation B.
The resulting apparatus fulfills the limitations of the claims.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2003/0049580 to Goodman in view of United States Patent Application No. 2003/0168174 to Foree.
The teachings of Goodman are relied upon as set forth in the above 102 rejection.
In regards to Claims 14 and 15, Goodman does not expressly teach claim 13, wherein the pedestal shaft comprises a gas line extending through the pedestal shaft to the one or more opening in the support region or that the one or more openings in the support region are in fluid communication with one or more of a vacuum source, a reactive gas source or a purge gas source.  
Foree teaches a substrate/wafer holder/susceptor 22, 42 Fig. 2-3 wherein a pedestal shaft 34, 36, 74, 76 that comprises a gas line 74 (see 109 to 111) which extends through the pedestal shaft to one or more openings (grid regions) in the support regions (see gas flow of Fig. 3) and connected to purge gas [0053] such that the one or more openings in the support region are in fluid communication with one of a purge gas source [0039-0083]. Foree teaches that the gas forms a gas cushion that reduces unwanted wafer curl [0074].
It would be obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Goodman by adding the gas line through the pedestal shaft, as per the teachings of Foree. One would be motivated to do so for the predictable result of preventing unwanted wafer curl. See MPEP 2143 Motivation A. 
The resulting apparatus fulfills the limitations of the claims.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2003/0049580 to Goodman in view of United States Patent Application No. 2003/0168174 to Foree, as per the rejection of claim 14 above, and in further view of United States Patent No. 7432476 to Morita et al.
The teachings of Goodman are relied upon as set forth in the above 102 rejection.
In regards to Claim 16-18, Goodman in view of Foree teaches that there is a controller in the gas source 37 and the mas flow controller 39 of Foree.
Goodman in view of Foree does not expressly teach comprising a flow controller, pressure gauge, pump and feedback circuit connected to the gas line to control a flow of gas through the gas line into the support region; a controller configured to control and/or receive information from one or more of the flow controller, pressure gauge, pump or feedback circuit; or that the flow controller is upstream of and in fluid communication with the gas line, the pressure gauge is downstream of and in fluid communication with the gas line and the pump is downstream of the pressure gauge and in fluid communication with the gas line, and the feedback circuit is configured to measure pressure in the gas line and adjust the flow controller to maintain a uniform pressure within the gas line.  
Morita teaches in Fig. 14 a gas source (nitrogen gas source 53) that supplies gas to the backside of the substrate and that controlling said gas is performed by a flow controller (flow regulating valve 59), pressure gauge 61, pump (pump of 31) and feedback circuit (controller 39, memory 44 and steps for S1-S17 and the lines connecting 39 and 44 to other structures in Fig. 14), see steps S5-S7, which finds the set pressure, Fig. 15) connected to the gas line (through 57 for the switch valve) to control a flow of gas through the gas line into the support region; a controller (39 and 44 only) configured to control and/or receive information from one or more of the flow controller 59, pressure gauge 61, or feedback circuit (lines formed therein); or that the flow controller 59 is upstream of and in fluid communication with the gas line (line of 55 at 59), the pressure gauge is downstream of and in fluid communication with the gas line (line of 55 at 59) and the pump 31 is downstream of the pressure gauge and in fluid communication with the gas line (as 31 suctions from the exhaust), and the feedback circuit (Fig. 15) is configured to measure pressure in the gas line and adjust the flow controller to maintain a uniform pressure within the gas line (Col. 5 line 1-Col. 12 line 67).
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. It would be obvious to one of ordinary skill in the art, before the effective filing date, to have substituted the generic flow/pressure control of Goodman in view of Foree with the detailed flow/pressure control of Morita. See MPEP 2143 Motivation B.
The resulting apparatus fulfills the limitations of the claim. 
 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2008/0251020 to Franken et al in view of United States Patent Application No. 2003/0049580 to Goodman.
In regards to Claim 19, Franken teaches a processing chamber 1, 2 Fig. 1, 2 comprising: a substrate support assembly 6, 7 comprising a plurality of substrate support pedestals 7, each of the substrate support pedestals comprising a support body (body of 7) having a top surface (top of 7) and a bottom surface (bottom of 7) defining a thickness (thickness of 7), the top surface having a support region (surface of 7 that holes the substrate), the substrate support assembly rotatable around a central axis 5 [0027]; and a plurality of gas distribution assemblies spaced around in inside of the processing chamber, each of the gas distribution assemblies 15, 16, 17 configured to direct a flow of gas toward the top surface of the support body (as it supplies gas around the peripheral edge of 7 through the pocket of 10) [0013-0031].
Franken does not expressly teach the support region is bounded by an outer band and comprising one or more openings in the top surface, the outer band comprising a plurality of spaced apart posts.
Goodman teaches a substrate support pedestal 200 Fig. 2, 3B, 3C, 7A comprising a support body (body of 200) having a top surface (top of 200) and a bottom surface (bottom of 200) defining a thickness (thickness of 200), the top surface having a support region 202 bounded by an outer band 206, 250 and comprising one or more openings in the top surface (grooves 222), the outer band comprising a plurality of spaced apart posts 250 [0030-0065]. Goodman teaches that the posts keep the substrate from contacting an outer ridge but also centering the substrate [0061].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Franken with the spaced apart posts and band of Goodman. One would be motivated to do so for the predictable result of to center the substrate without contact with the shoulder. See MPEP 2143 Motivation A. 
The resulting apparatus fulfills the limitations of the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2015/0340266 to Ngo, as it also teaches centering protrusions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716